       Case 3:20-cv-02731-VC Document 1017 Filed 02/05/21 Page 1 of 3




                  UNITED STATES COURT OF APPEALS                    FILED
                         FOR THE NINTH CIRCUIT                       FEB 4 2021
                                                                MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS
ANGEL DE JESUS ZEPEDA RIVAS; et            No.   21-15195
al.,
                                           D.C. No. 3:20-cv-02731-VC
              Plaintiffs-Appellees,        Northern District of California,
                                           San Francisco
 v.
                                           ORDER
GEO GROUP, INC.; NATHAN ALLEN,
Warden,

              Defendants-Appellants,

and

DAVID JENNINGS, Acting Field Officer
Director; et al.,

              Defendants.


ANGEL DE JESUS ZEPEDA RIVAS; et            No.   21-15197
al.,
                                           D.C. No. 3:20-cv-02731-VC
              Plaintiffs-Appellees,        Northern District of California,
                                           San Francisco
 v.

DAVID JENNINGS, Acting Field Officer
Director; et al.,

              Defendants-Appellants,

and

GEO GROUP, INC.; NATHAN ALLEN,


SZ/MOATT
        Case 3:20-cv-02731-VC Document 1017 Filed 02/05/21 Page 2 of 3




Warden,

                 Defendants.

      Appeal Nos. 21-15195 and 21-15197 are consolidated.

      These appeals, filed February 1, 2021, are preliminary injunction appeals.

Accordingly, Ninth Circuit Rule 3-3 shall apply.

      The mediation questionnaires are due three days after the date of this order.

      If they have not already done so, within 7 calendar days after the filing date

of this order, the parties shall make arrangements to obtain from the court reporter

an official transcript of proceedings in the district court that will be included in the

record on appeal.

      The briefing schedule shall proceed as follows: the opening briefs and

excerpts of record are due not later than March 1, 2021; the consolidated

answering brief is due March 29, 2021, or 28 days after service of the last-filed

opening brief, whichever is earlier; and the optional reply briefs are due within 21

days after service of the consolidated answering brief. See 9th Cir. R. 3-3(b).

      No streamlined extensions of time will be approved. See 9th Cir. R. 31-

2.2(a)(3). Any request for an extension of time to file a brief must be made by

written motion under Ninth Circuit Rule 31-2.2(b).




SZ/MOATT                                   2                                     21-15195
        Case 3:20-cv-02731-VC Document 1017 Filed 02/05/21 Page 3 of 3




      Failure to file timely an opening brief shall result in the automatic dismissal

of that appeal by the Clerk for failure to prosecute. See 9th Cir. R. 42-1.


                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT


                                                 By: Stephanie Zeller
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7




SZ/MOATT                                  3                                    21-15195
